ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-299, concluding that PATRICK M. CASEY of *216NORTHFIELD, who was admitted to the bar of this State in 1987, and who thereafter was suspended from the practice of law for a period of three months by Order of this Court filed October 30, 2001, and who remains suspended at this time, should be suspended from practice for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), and RPC 1.4(a) (failure to communicate with client);
And the Disciplinary Review Board having concluded that prior to reinstatement respondent should be required to submit proof of his fitness to practice law;
And the Court having ordered on October 30, 2001, that on reinstatement to practice, respondent should practice law under supervision;
And good cause appearing;
It is ORDERED that PATRICK M. CASEY is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof that he is fit to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics, and shall obtain the approval of the Office of Attorney Ethics to his ongoing treatment plan; and it is further
ORDERED that prior to reinstatement, respondent shall submit proof that he has returned the sum of $2,000 to his client in the Ostroski matter as directed by the District I Fee Arbitration Committee; and it is further
ORDERED that on reinstatement, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics until the further Order of the Court; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension *217and that he continue to comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be macle a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.